DETAILED ACTION
The communication dated 3/18/2021 has been entered and fully considered.
Claims 1, 6-7, and 11-12 were amended. Claims 16-20 were added. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 3/18/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1-15 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Celotto et al. U.S. Publication 2014/0165663 and Doyle et al. U.S. Publication 2010/0287709, the closest prior art, differ from the instant claims in failing to teach measure a property of water received within the water sense chamber with the sensor; and select an operating cycle of the appliance based on the property. Furthermore, it would not have been obvious to one of ordinary skill in the art before the 
Claims 2-5 and 16-18 are allowed as they are dependent upon allowed claim 1.
As for claim 6, Celotto et al. U.S. Publication 2014/0165663 and Doyle et al. U.S. Publication 2010/0287709, the closest prior art, differ from the instant claims in failing to teach measure a property of water received within the water sense chamber with the sensor; and select an operating cycle of the appliance based on the property. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Celotto and Doyle as claimed.
Claims 7-10 and 19 are allowed as they are dependent upon allowed claim 6.
As for claim 11, Celotto et al. U.S. Publication 2014/0165663 and Doyle et al. U.S. Publication 2010/0287709, the closest prior art, differ from the instant claims in failing to teach measure a property of water received within the water sense chamber with the sensor; and select an operating cycle of the appliance based on the property. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory machine-readable storage medium taught by Celotto and Doyle as claimed.
Claims 12-15 and 20 are allowed as they are dependent upon allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711